The opinion of the Court was delivered by
Nora, J.
I am perfectly satisfied with the manner adopted by the jury of closing the lines for the reasons given by the Court below. But I am not so well satisfied with the sum allowed on account of the Knigh-ton tract. I, think the relative value is the true rule. Monstrous injustice would be done in many instances, were it otherwise.3 It is not unusual to throw in, as of little or no value, considerable bodies of poor *482land when attached to valuable swamp land. Sometimes the poor land, which contains the greatest number of acres, is not estimated at all in the price. A deduction in such case, according to the average price, would in many instances, deprive a person of the benefit of half his contract, and more. There are nevertheless many reasons in this case, why the verdict should not be set aside. This is the second verdict equally unfavorable to the claim of the defendant. *And it is not probable that he would be more successful, were the case to be sent back. The witnesses differed very widely with regard to the value of the land, and in all probability the difference in any event would not be enough to pay for the trouble and expense of another trial. The plaintiff must always have a verdict for something. And after two concurrent1 verdicts, there must be manifest error or injustice to induce the Court to grant a second new trial. I have but little doubt that justice2 has been done by this verdict. There is reason to believe that the defendant knew the situation of the land when he purchased, and that his defence is bottomed on a mere legal advantage, which he has got of the plaintiff, contrary to the justice of the case. He even now retains exclusive of the Knighton tract, a greater number of acres than he originally purchased.
Glarhe, for the motion. Peareson, contra.
Upon the whole, I am induced to think that justice has been done between the parties, and that a new trial ought not to be granted.
Colcocek, Gantt, Johnson, and RichaRDson, JJ., concurred.

 1 McC. 588 ; 2 Rich. Eq. 349.


 2 McC. 28 ; 3 McC. 141, 282 ; 6 Rich. 1.


 Post. 519 ; 2 Bay. 133.


 S. C. before, 2 McR. 98.